Citation Nr: 0317140	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  He died in December 1999.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO) that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The case is ready for appellate review.  


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In 2003, a decision was issued in the Federal Circuit Court 
that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision asserted that appellants must be afforded one year 
to respond to any request for development information under 
the VCAA.  Consequently, the RO must provide the appellant 
with complete notice of the provisions of the VCAA consistent 
with the holding in the aforementioned Federal Circuit Court 
decision and the holding in Quartuccio v. Principi and 
determine whether any additional notification or development 
action is required under the VCAA.  

Finally, this case turns upon whether it is at least as 
likely as not that the veteran's service-connected duodenal 
ulcer and partial gastrectomy contributed substantially to, 
or materially hastened the veteran's death.  Under U.S.C.A. 
§ 5103A(d)(1) (West 2002), obtaining a medical examination 
and/or medical opinion is necessary if the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The record contains contradictory 
opinions, one from the veteran's treating physician dated in 
September 2000, and another from a VA physician, dated in 
February 2001.  The veteran's private physician indicated 
that the veteran's service-connected gastric disability 
contributed to the veteran's demise, but did not indicate 
that it "contributed substantially"(i.e., a causal 
connection) to his death.  The VA physician opined that the 
service-connected disability did not materially hasten the 
veteran's death, but failed to offer a rationale for that 
opinion, and stated further that the hospital report for the 
veteran's final period of hospitalization was unavailable.  
Consequently, obtaining an additional review of the record 
and a pertinent medical opinion is required.  In that regard, 
although efforts have been made to obtain the veteran's 
terminal hospital report from St. Joseph's Mercy of Macomb 
hospital for the period of terminal hospitalization in 
December 1999, additional efforts should be made.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
set forth below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying her of the 
provisions of the VCAA and their effect on 
her particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of her claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should once again attempt to 
obtain copies of records from St. Joseph's 
Mercy of Macomb hospital for the period 
terminal hospitalization in December 1999, 
to include the hospitalization discharge 
summary and other treatment records 
pertinent thereto.  These records should 
be associated with the claims file.

3.  The RO should then schedule a review 
of the veteran's claims file by a 
physician for the purpose of determining 
the cause of the veteran's demise, in 
general, and whether the veteran's 
service-connected gastrointestinal 
disability contributed substantially to 
that demise, in particular.  The claims 
folder must be made available to the 
examiner for review in connection with 
the opinion.  The physician should review 
the veteran's claims folder and indicate 
in the opinion report that pertinent 
records contained therein have been 
reviewed.  The reviewing physician should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected gastro-intestinal 
disability contributed substantially to, 
or materially hastened, the veteran's 
death.  A complete rationale for any 
opinion expressed is respectfully 
requested.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  If a grant of the 
claim remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


